Citation Nr: 0011348	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  99-00 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-operative 
residuals of a left varicocele.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran and his spouse


INTRODUCTION

The veteran had active service from March 1953 to January 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  Clear and unmistakable evidence does not demonstrate that 
a left varicocele existed prior to service.

2.  There is no competent evidence that links a post-service 
varicocele or residuals of a varicocelectomy to the veteran's 
service.  


CONCLUSION OF LAW

The claim for service connection for post-operative residuals 
of a left varicocele is not well-grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the time of the veteran's preinduction and entry 
examinations in November 1952 and March 1953, there were no 
pertinent abnormalities noted.   

Service medical records dated in December 1953 indicate that 
the veteran was seen for a varicocele of the left testicle 
that existed prior to service.  The examiner noted that the 
varicocele was present for one year.  

Service medical records dated in February 1954 show that the 
veteran reported pain in the left testicle for over a year.  
The pain worsened after being on his feet for a long time.  

The veteran was hospitalized in March 1954 for ligation of 
the left spermatic vein.  The discharge summary in the 
doctor's progress notes dated in March 1954 indicates that 
the veteran noticed a slowly enlarging mass in his scrotum 
(left side) for 2-3 years.  During the preceding 8 months, 
the veteran stated that the rigors of training caused a pain 
in his left scrotum and groin which was inconstant but 
aggravating.  Examination had revealed a large left 
varicocele.  The veteran's course following a left spermatic 
vein ligation was uneventful.  It was noted that left 
varicocele was not incurred in the line of duty and that it 
existed prior to service.  

At the time of the veteran's service separation examination 
in January 1955, a well-healed scar on the "left side" was 
noted.  There were no pertinent defects or diagnoses.  

Private medical records dated in February 1990 show that the 
veteran was treated for complaints of a possible hernia and 
pain of the left groin area.  Epididymitis was noted.  In 
June 1996, left epididymitis/varicocele was annotated.  A 
prior varicocelectomy in the remote past during service was 
also noted.  Physical examination disclosed a persistent left 
varicocele.  

VA outpatient treatment records dated in October 1996 show 
that the veteran reported having had an operation for a left 
varicocele in 1954 while in service.  Since then, he reported 
that he had pain off and on in the left testicular area, 
whenever the varicocele came down.  He stated that he was 
unable to work for a few days because of the pain, until the 
varicocele went away.  Objective examination revealed that 
the left testicle was normal with mildly prominent veins on 
the scrotal sac.  

The veteran and his spouse testified at a personal hearing at 
the RO in April 1999.  The veteran testified that he never 
had a problem with his groin or his left testicle prior to 
entering military service.  He stated that the first time 
that he had problems was during service.  Hearing transcript 
(T.), 2.  The veteran reported that the surgery during 
service did not correct the problem, although it had helped 
for a long period of time.  T. 3.  

The veteran and his spouse also presented sworn testimony 
before a member of the Board at a hearing in October 1999.  
Again, the veteran testified that he had no problems with the 
groin or testicle area prior to entering service.  T. 3.  He 
recalled that the first problems were about the time before 
he got out of basic training in the service.  T. 3.  The 
veteran stated that he first sought treatment after service 
in about 1956.  T. 4.  

Pertinent Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects noted when 
examined and accepted for service.  38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b).  

Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption of soundness.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (1999); see Miller v. West, 11 
Vet. App. 345 (1998).  The burden of proof is on the 
government to rebut the presumption of sound condition upon 
induction by showing that the disorder existed prior to 
service, and, if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") noted that "the word 
'unmistakable' means that an item cannot be misinterpreted 
and misunderstood, i.e. it is undeniable."  Vanerson v. 
West, 12 Vet. App. 254 (1999) (quoting WEBSTER'S NEW WORLD 
DICTIONARY 1461 (3rd Coll. Ed. 1988)).  See also Gahman v. 
West, 13 Vet. App 148 (1999) reversed Gahman v. West, 
12 Vet. App. 406 (1999).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  38 C.F.R. 
§ 3.304(b)(3).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  The Court has found that this 
presumption of aggravation applies where there is a worsening 
of the disability regardless of whether the degree of 
worsening was enough to warrant compensation; and that the 
veteran need not show a specific link between his in-service 
activity and the deterioration of his pre-service disability.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. 
Brown, 5 Vet. App. 163 (1993).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (1999).  

Analysis

The veteran testified that he did not have a left varicocele 
before entering service, and he pointed out that his service 
entry examination was negative for pertinent findings.    

The Board first notes that the presumption of soundness 
attached to the veteran insofar as no diagnosis of a left 
varicocele was shown at service entrance.  That presumption 
must be overcome by clear and unmistakable evidence.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  

Even though there were no pertinent abnormalities noted at 
the time of the veteran's examinations prior to service 
entry, several of the service medical records beginning in 
December 1953 until his service surgery contain a history of 
a slowly enlarging mass that was noted to have been present 
for at least one year.  Further, the examiners during service 
concluded that the left varicocele existed prior to service.  
In general, the veteran's own statement of preservice 
circumstances is not competent evidence that he had the same 
disorder prior to or during service.  See Paulson v. Brown, 7 
Vet. App. 466 (1995).  However, there are circumstances in 
which the veteran's remarks may rebut the presumption of 
soundness.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994) 
(presumption of soundness was rebutted by clear and 
unmistakable evidence consisting of the appellant's own 
admissions during clinical evaluations...of a preservice 
history of psychiatric problems).  

As to this disability, there are no clinical findings that 
show its existence prior to service.  Additionally, there is 
no reference to any clinical evaluations prior to service 
that would show its presence.  The Board notes that although 
the veteran is competent to testify as to his experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Thus, the veteran's 
reported history during service does not provide competent 
evidence of the presence of a disability characterized as a 
left varicocele.  Moreover, since the examiners during 
service relied on the veteran's history solely as a basis for 
their opinion as to whether the left varicocele preexisted 
service, the Board cannot conclude that "clear and 
unmistakable" evidence demonstrates that a left varicocele 
preexisted the veteran's military service.  See also Gahman 
v. West, 13 Vet. App 148 (1999) reversed Gahman v. West, 
12 Vet. App. 406 (1999).  

The post service evidence contains no indication of a left 
varicocele that preceded service entrance.  Based on all of 
this evidence, the Board finds that the presumption of 
soundness has not been rebutted.  See 38 U.S.C.A. §§ 1111, 
1137 (West 1991); 38 C.F.R. § 3.304(b) (1999).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious.  See Murphy, 1 Vet. App. at 
81.  An allegation of a disorder that is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet the statutory burden of necessity will 
depend upon the issue presented by the claimant.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence that the veteran currently has the 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  There must also be evidence of incurrence or 
aggravation of a disease or injury in service.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The veteran must also submit 
evidence of a nexus between the inservice disease or injury 
and the current disability.  Id.  If the determinative issue 
is one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91-93 (1993).  
If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  Id.

In light of the above finding by the Board that the 
presumption of soundness has not been rebutted, the Board 
reiterates and summarizes the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.  

There is medical evidence of current disability (step 1 noted 
above), as the post-service medical evidence more than 3 
decades after service first indicates a persistent left 
varicocele.  Step 2 noted above is also met since the veteran 
underwent surgical treatment for a left varicocele that was 
first identified by medical evidence during service.  
However, step 3 described above is not provided in this case.  
That is, while there is medical evidence of current 
disability, no medical opinion links the post-service 
complaints or findings to service.  The Board notes that the 
veteran's past history of a varicocele during service was 
noted in the post-service treatment records.  Nevertheless, 
this notation of a past history is not sufficient to well 
ground the claim since the current findings were not shown to 
be linked to the past history.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence").  

The Board notes that the veteran provided testimony regarding 
his belief that his current problems with a varicocele are 
the same as those from service.  As noted above, the veteran 
is not able to provide a competent opinion as to medical 
diagnosis or causation.  Espiritu, 2 Vet. App. at 494.  In 
the absence of medical nexus evidence, the veteran's claim 
for service for a left varicocele must be denied as not well 
grounded.  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable to well ground a claim where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity is 
demonstrated thereafter, and if competent evidence relates 
the present condition to the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).    

The Board notes that while the veteran underwent surgery for 
a left varicocele during service, there is no evidence of a 
chronic condition.  After the surgery, there were no findings 
of residual disability, including on the service separation 
examination.  Thus, there is no basis for a well grounded 
claim under the chronicity provisions of 38 C.F.R. 
§ 3.303(b).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
Board also does not find that the continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b) otherwise 
provide a basis to well ground the claim. 

For continuity of symptomatology to well ground the claim: 
(1) the condition is observed during service, (2) continuity 
of symptomatology is demonstrated thereafter and (3) 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

In the instant case, the Board does not find that continuity 
of symptomatology is demonstrated following the veteran's 
discharge from service.  Initially, the veteran testified at 
a hearing at the RO that the surgery during service did not 
correct the problem, although it had helped for a long period 
of time.  This testimony does not tend to indicate a 
continuity of symptomatology.  Moreover, the crucial medical 
nexus evidence has not been submitted.  Thus, the veteran's 
claim on this alternative basis is not well grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1997) even where his claims appear to be not well-
grounded.  Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
wherein the Court found a duty to further assist in the 
development of the evidence when the veteran has reported the 
existence of evidence which could serve to render a claim 
well grounded.  In the instant case, however, the veteran has 
not identified any medical evidence that has not been 
submitted or obtained, which would support a well-grounded 
claim.  Thus, the VA has satisfied its duty to inform the 
veteran under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 
Vet. App. 240, 244 (1996).

For the reasons described above, the claim for service 
connection for post-operative residuals of a left varicocele 
must be denied.  



ORDER

Service connection for post-operative residuals of a left 
varicocele is denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

